 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is dated November 15, 2012 (the “Effective
Date”), by and among Absolute Life Solutions, Inc., a Nevada corporation (the
“Company”), Platinum Partners Value Arbitrage Fund L.P., as agent (“Agent”) for
the benefit of the Lenders under the Credit Agreement (as defined below) and ALS
Capital Ventures LLC, a Delaware limited liability company (“ALS”). Capitalized
terms used but not defined herein shall have the meanings set forth in the
Credit Agreement.

 

BACKGROUND

 

A.           On July 31, 2012, the Company, the Agent and the Lenders entered
into a Term Loan, Revolving Credit and Security Agreement (the “Credit
Agreement”) pursuant to which the Lenders made a Term Loan to the Company in the
aggregate principal amount of $57,150,000 and made available a Revolving Credit
line in an amount of $10,000,000.

 

B.           On October 31, 2012 the Note matured and all outstanding amounts
under the Credit Agreement were due.

 

C.           As of November 15, 2012, there was $ 64,522,281 outstanding
Obligations, including (i) $57,150,000 in aggregate principal amount of the Term
Loan plus $ 2,123,281 (the “Term Interest”) in interest under the Term Loan, or
a total of $ 59,273,281 due under the Term Loan, and (ii) $5,135,000 outstanding
under the Revolving Loan, plus $114,000 in interest under the Revolving Loan, or
a total of $5,249,000 (together with any additional Revolving Loans incurred
after the date of this Agreement and interest thereon, the “Revolving Total”)
due under the Revolving Loan.

 

D.           The Agent, on behalf of the Lenders, is willing to accept the
Satisfaction Amount (as defined below) as payment in full, and as full
satisfaction of the Term Loan. The Satisfaction Amount is to be paid and
delivered to ALS. The term “Satisfaction Amount” means all rights, title and
interest, of the Company in the Policies as set forth on Schedule A hereto (the
“Policies”) as well as an assignment of all rights, title and interest of the
Company in the purchase agreements pursuant to which the Company purchased the
Policies.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, as evidenced by their signatures
below, hereby agree as follows:

 

1.          Satisfaction. On the date hereof, the Company hereby transfers and
assigns, and the Agent on behalf of the Lenders hereby agrees and consents to
accept, the Satisfaction Amount in full satisfaction of the outstanding Term
Loan under the Credit Agreement. The Agent has designated ALS as the recipient
of the Satisfaction Amount and ALS acknowledges that it is receiving the
Satisfaction Amount on behalf of the Term Loan Lenders and is, to the exclusion
of the Company, fully and solely responsible for the allocation of the
Satisfaction Amount among the Term Loan Lenders.

 

 

 

 

2.          Covenants.

 

The Company hereby covenants and agrees with the Agent as follows:

 

(a)          Within two (2) business day following the date hereof, the Company
shall obtain and provide to Agent written verification or, if not available,
facilitate the Agent receiving verbal verification of coverage of the Policies
from each insurance company which writes any of the Policies (the “Insurance
Companies”). In the event the Insurance Companies are unable to provide such
verification or the Verification (as defined below), to the sole and absolute
satisfaction of the Agent, the Agent shall have the right upon written notice to
the Company within 5 business days to revoke the transfer set forth in Section 1
of this Agreement, in which case the Policies shall revert back to the Company
and the Term Loan shall be reinstated.

 

(b)          As soon as reasonably practical after the date hereof, the Company
shall notify and file with each of the Insurance Companies change of ownership,
change in beneficiary and collateral assignment notifications and applications
designating ALS as the sole owner, beneficiary and assignee of the Policies,
subject to the interests of certain third parties as set forth in Schedule
4.6(a) to the Credit Agreement.

 

(c)          Immediately upon receipt from [REDACTED] of the proceeds from the
payment of Insurance Policy No [REDACTED] (the “Insurance Payout”) the Company
shall (a) repay to Revolving Lenders the Revolving Total and (b) remit to ALS
the amount of the Term Interest.

 

(d)          Until the receipt by Agent of evidence from the Insurance Companies
to the sole and absolute satisfaction of Agent that the transfer of ownership of
each of the Policies to ALS has occurred (the “Confirmation”), the Company shall
use the proceeds of the Insurance Payout, if any, borrowings under the Revolving
Loan or other cash available to it, to pay all premiums due under the Policies
in such amounts as the Company may determine is reasonably necessary to keep the
Policies in effect (the “Premium Payments”).

 

(e)          Upon receipt by the Agent of Confirmation, the Company shall obtain
and provide to Agent a new written verification of coverage of the Policies from
each Insurance Company (“Verification”).

 

(f)          Immediately upon receipt by the Agent of Confirmation or, in the
event the Insurance Payout shall not have occurred, immediately upon receipt by
the Company of the Insurance Payout, the Company shall pay the Cash Payment to
ALS. For the purposes hereof, the term “Cash Payment” shall mean the amount
equal to (i) the Insurance Payout less (ii) the sum of (1) the Revolving Total
previously paid, (2) the Term Interest previously paid, (3) the Premium Payments
and (4) $500,000.

 

3.          Release.

 

Following (i) receipt by ALS of the Cash Payment, (ii) the receipt by the Agent
of the Confirmation and Verification and (iii) the receipt by Revolving Lenders
of the Revolving Total, (“Release”) then:

 

 

 

 

(a)          all of the liens, encumbrances, pledges and security interests
(“Liens”) in or relating to the Collateral granted to the Agent under the Credit
Agreement shall be automatically deemed terminated and released and shall be of
no further force or effect;

 

(b)          the Company and its respective designees are authorized to file UCC
terminations and/or other releases to evidence Agent’s release of the such
liens, encumbrances, pledges and security interests; and

 

(c)          the Company is released from all Obligations under the Credit
Agreement (including, but not limited to, all Loans) and the Credit Agreement is
terminated.

 

Until the Release, Agent reserves the right to exercise all rights and remedies
whether arising under the Credit Agreement or by applicable law.

 

4.          Representations and Warranties.

 

(a)          Agent represents and warrants that (i) it has been designated under
the Credit Agreement to act as agent for each of the Lenders, and (ii) in such
capacity has full power and authority to enter into this Agreement, including,
but not limited to (x) accepting the Satisfaction Amount as full satisfaction of
the Term Loan, and (y) designating ALS as the recipient of the Satisfaction
Amount.

 

(b)          Each of the parties hereto represents and warrants with respect to
itself and no other party that: (i) it has full power, authority and legal right
to enter into this Agreement, and the other documents to be executed by it in
connection herewith, and to perform all of their respective obligations
hereunder and thereunder, and (ii) such party’s Agreement has been duly executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally.

 

(c)          Except as set forth in Schedule 4.6(a) to the Credit Agreement, the
Company represents that it has good and marketable title to all of the Policies,
free of all Liens. There is no contract, license or other agreement which would
prevent the Company from conveying title of the Policies, free and clear of all
Liens, to ALS. No consent or authorization of the Company, its Board of
Directors, shareholders or any other third party is required.

 

(d)          The Agent and ALS acknowledge the interests of certain third
parties in the Policies as set forth in Schedule 4.6(a) of the Credit Agreement.

 

(e)          Each of the Agent and ALS specifically acknowledges that the
Company has assets other than (i) the right to the Insurance Payout, (ii) cash
or similar assets to be paid as the Revolving Total, Premium Payment, Term
Interest or Cash Payment and (iii) the Policies, which other assets will be
retained by the Company after the Release (such other assets, collectively,
“Retained Assets”) and that the Agent and the Lenders will have no security
interest, beneficial interest or other interest in such Retained Assets after
the Release.

 

 

 

 

5.          Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each of the Parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
County of New York or the state courts of the State of New York sitting in the
County of New York in connection with any dispute arising under this Agreement
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions or to any claim that such venue of the
suit, action or proceeding is improper. Nothing in this Section shall affect or
limit any right to serve process in any other manner permitted by law.

 

6.          Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION HEREON OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO.

 

7.          Notices. Any notice, request, demand, direction or other
communication hereunder shall be given in such manner and to such addresses as
set forth in the Credit Agreement. Any notice, request, demand, direction or
other communication to be given to ALS shall be given at the same address as the
Agent.

 

8.          Further Assurances. If any further action is necessary or reasonably
desirable to carry out this Agreement' s purposes, each Party will take such
further action (including but not limited to executing and delivering any
further instruments and documents and providing any reasonably requested
information) as any other Party reasonably may request

 

9.          Successors and Assigns. This Agreement shall inure to the benefit of
each of the parties hereto and their respective successors and assigns. No party
hereto may assign, delegate or transfer this Agreement or any of its rights or
obligations under this Agreement without the prior written consent of all the
parties hereto.

 

10.         Counterparts. This Agreement may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or electronic transmission shall be deemed to be an original signature
hereto.

 

(Signature Page Follows)

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first written above.

 

COMPANY: ABSOLUTE LIFE SOLUTIONS, INC.

 

  By: /s/ Avrohom Oratz     Name: Avrohom Oratz.     Title: President        
AGENT: PLATINUM PARTNERS VALUE ARBITRAGE FUND L.P.           By: /s/ Joseph
SanFilippo     Name: Joseph SanFilippo     Title: CFO         ALS: ALS CAPITAL
VENTURES LLC           By: /s/ Joseph SanFilippo     Name: Joseph SanFilippo    
Title: CFO

 

[SIGNATURE PAGE TO AGREEMENT]

 

S-1

 

 



SCHEDULE A

 

[LIST OF POLICIES]

 



S-1

